28 F.3d 109
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Davie Galan HUTCHISON, Defendant-Appellant.
No. 93-50639.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1994.*Decided June 28, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Davie Galan Hutchison appeals his 51-month sentence imposed following his guilty pleas to conspiracy to possess with intent to distribute cocaine in violation of 21 U.S.C. Sec. 846 and conspiracy to launder money instruments in violation of 18 U.S.C. Secs. 371, 1956(a)(1).  Hutchison contends that the district court erred by not departing downward from the applicable Sentencing Guidelines range.  We dismiss the appeal.


3
"This court has no jurisdiction to review a sentencing court's refusal to depart downward as long as the court in fact exercised its discretion."   United States v. Robinson, 958 F.2d 268, 272 (9th Cir.1992).


4
Here, Hutchison requested a downward departure from the applicable Guidelines range on the grounds of extraordinary acceptance of responsibility, aberrant behavior, and extraordinary family circumstances.  After reviewing the presentence report and supporting material provided by Hutchison, the district court stated that "the factors argued here ... do not amount in this case as sufficient ground for departure."   The court concluded that it did "not find this a proper case in which [to] exercise [its] discretion to grant a downward departure."   Accordingly, because the district court clearly exercised its discretion in refusing to depart downward, we lack jurisdiction to review the court's decision.  See Robinson, 958 F.2d at 272.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3